18-55138-mar   Doc 7   Filed 11/08/18   Entered 11/08/18 09:59:09   Page 1 of 8
18-55138-mar   Doc 7   Filed 11/08/18   Entered 11/08/18 09:59:09   Page 2 of 8
18-55138-mar   Doc 7   Filed 11/08/18   Entered 11/08/18 09:59:09   Page 3 of 8
18-55138-mar   Doc 7   Filed 11/08/18   Entered 11/08/18 09:59:09   Page 4 of 8
18-55138-mar   Doc 7   Filed 11/08/18   Entered 11/08/18 09:59:09   Page 5 of 8
18-55138-mar   Doc 7   Filed 11/08/18   Entered 11/08/18 09:59:09   Page 6 of 8
18-55138-mar   Doc 7   Filed 11/08/18   Entered 11/08/18 09:59:09   Page 7 of 8
18-55138-mar   Doc 7   Filed 11/08/18   Entered 11/08/18 09:59:09   Page 8 of 8
